Citation Nr: 1639211	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-29 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1965 to August 1969, and February 1973 to November 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  The RO in Atlanta, Georgia is currently the Agency of Jurisdiction.  

In an August 2016 statement, the Veteran informed the Board that he desired to withdraw his prior request for a Board hearing.  He has not requested a new hearing, and as such, his prior request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

CLL has not been present at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for CLL have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the Veteran's CLL claim.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's copious outpatient treatment records from the Fort Harrison, Augusta, and Dublin VA Medical Centers, as well as his private treatment records  from the Baldwin County Hospital and Tulare General Hospital have been thoroughly reviewed, and do not establish a clinical diagnosis of CLL at any time during the pendency of this claim.  As such, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claim.

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests malignant tumors to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, chronic lymphocytic leukemia shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that chronic lymphocytic leukemia have become manifest to a degree of 10 percent or more at any time after service.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds a brief procedural history of this case is warranted at the outset.  By way of an August 2006 rating decision the RO granted the Veteran a non-service connected pension.  Entitlement to this benefit required a severity assessment of each of the Veteran's non-service connected disabilities.  At that time, the Veteran's records revealed a diagnosis of pernicious anemia, which the RO assessed as being 10 percent disabling for purposes of establishing entitlement to non-service connected pension.  The RO evaluated this disability under 38 C.F.R. § 4.117, Diagnostic Code 7700.  Thereafter, on August 31, 2010 CLL was added to the list of disabilities presumptively considered to have been caused by exposure to herbicides.  In accordance with the Court Order of Nehmer v. United States Department of Veterans Affairs, the Veterans' Benefits Administration (VBA) was required to readjudicate all cases in which Vietnam Era veterans were denied service connection for CLL.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Board notes that 38 C.F.R. § 4.117, Diagnostic Code 7703 indicates leukemia should be evaluated under either Diagnostic Code 7700 or 7716 if not in an active disease state.  As such, VBA readjudicated all cases relating to Vietnam Era veterans that were previously adjudicated under any of those three diagnostic codes.  Since the Veteran's anemia was previously evaluated under Diagnostic Code 7700 for purposes of establishing his non-service connected pension, his file was selected as requiring readjudication at the Day One Brokering Center (DIBC) in St. Petersburg, Florida.  The readjudication resulted in the June 2011 rating decision presently under appeal. 

The Veteran asserts that service connection is warranted for CLL, because he believes the condition was caused by exposure to Agent Orange during his reported service in the Republic of Vietnam.  Although the RO has not been able to corroborate the Veteran's service in Vietnam, the Board need not address that aspect of the claim in order to decide this case.  

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  A thorough review of the Veteran's copious outpatient treatment records from the Fort Harrison, Augusta, and Dublin VA Medical Centers, as well as his private treatment records from the Baldwin County Hospital and Tulare General Hospital does not establish a clinical diagnosis of CLL at any time during the pendency of this claim.  Although the record does show the Veteran has been treated for anemia, as well as benign cysts, there is no indication he has ever been diagnosed with CLL.  Though anemia is a common manifestation of CLL, there are also several other reasons a person would develop anemia.  

In sum, the Board finds the preponderance of the evidence indicates the Veteran has not been diagnosed with CLL at any time throughout the pendency of his claim.  VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has CLL.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's reports as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a complex medical disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms that may be associated with CLL, but he is not competent to diagnose himself with CLL.  As discussed above, the medical evidence shows CLL has not been present during the period of the claim.  Therefore, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for chronic lymphocytic leukemia is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


